
	

114 S227 : Strengthening Education through Research Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IC
		114th CONGRESS1st Session
		S. 227
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2015
			 Referred to the Committee on Education and the Workforce
		
		AN ACT
		To strengthen the Federal education research system to make research and evaluations more timely
			 and relevant to State and local needs in order to increase student
			 achievement.
	
	
 1.Short titleThis Act may be cited as the Strengthening Education through Research Act. 2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Nonduplication.
				TITLE I—EDUCATION SCIENCES REFORM
				Sec. 101. References.
				Sec. 102. Definitions.
				Part A—The Institute of Education Sciences
				Sec. 111. Establishment.
				Sec. 112. Functions.
				Sec. 113. Delegation.
				Sec. 114. Office of the Director.
				Sec. 115. Priorities.
				Sec. 116. National Board for Education Sciences.
				Sec. 117. Commissioners of the National Education Centers.
				Sec. 118. Transparency.
				Sec. 119. Competitive awards.
				Part B—National Center for Education Research
				Sec. 131. Establishment.
				Sec. 132. Duties.
				Sec. 133. Standards for conduct and evaluation of research.
				Part C—National Center for Education Statistics
				Sec. 151. Establishment.
				Sec. 152. Duties.
				Sec. 153. Performance of duties.
				Sec. 154. Reports.
				Sec. 155. Dissemination.
				Sec. 156. Cooperative education statistics partnerships.
				Part D—National Center for Education Evaluation and Regional Assistance
				Sec. 171. Establishment.
				Sec. 172. Commissioner for Education Evaluation and Regional Assistance.
				Sec. 173. Evaluations.
				Sec. 174. Regional educational laboratories for research, development, dissemination, and
			 evaluation.
				Part E—National Center for Special Education Research
				Sec. 175. Establishment.
				Sec. 176. Commissioner for Special Education Research.
				Sec. 177. Duties.
				Part F—General provisions
				Sec. 181. Prohibitions.
				Sec. 182. Confidentiality.
				Sec. 183. Availability of data.
				Sec. 184. Performance management.
				Sec. 185. Authority to publish.
				Sec. 186. Repeals.
				Sec. 187. Fellowships.
				Sec. 188. Authorization of appropriations.
				Part G—Technical and conforming amendments
				Sec. 191. Technical and conforming amendments to other laws.
				TITLE II—EDUCATIONAL TECHNICAL ASSISTANCE
				Sec. 201. References.
				Sec. 202. Definitions.
				Sec. 203. Comprehensive centers.
				Sec. 204. Evaluations.
				Sec. 205. Existing technical assistance providers.
				Sec. 206. Regional advisory committees.
				Sec. 207. Priorities.
				Sec. 208. Grant program for statewide, longitudinal data systems.
				Sec. 209. Authorization of appropriations.
				TITLE III—NATIONAL ASSESSMENT OF EDUCATIONAL PROGRESS
				Sec. 301. References.
				Sec. 302. National Assessment Governing Board.
				Sec. 303. National Assessment of Educational Progress.
				Sec. 304. Definitions.
				Sec. 305. Authorization of appropriations.
				TITLE IV—EVALUATION PLAN
				Sec. 401. Research and evaluation.
		3.Nonduplication
 (a)In generalThe Act of November 5, 2002 (Public Law 107–279; 116 Stat. 1940), is amended by inserting after section 1 the following:
				
					2.Nonduplication
 In collecting information and data under this Act, including requiring the reporting of information and data, the Secretary of Education shall, to the extent appropriate, not duplicate other requirements and shall use information and data that are available from existing Federal, State, and local sources, in order to reduce burden and cost to the Department of Education, States, local educational agencies (as defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)), and other entities..
 (b)Conforming amendmentThe table of contents in section 1 of the Act of November 5, 2002 (Public Law 107–279; 116 Stat. 1940), is amended by inserting after the item relating to section 1 the following:
				
					
						Sec. 2. Nonduplication..
			IEDUCATION SCIENCES REFORM
 101.ReferencesExcept as otherwise expressly provided, whenever in this title an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Education Sciences Reform Act of 2002 (20 U.S.C. 9501 et seq.).
 102.DefinitionsSection 102 (20 U.S.C. 9501) is amended— (1)by striking paragraphs (13) and (18);
 (2)by redesignating paragraphs (2) through (11), (12), (14), (15), (16), (17), and (19) through (23), as paragraphs (3) through (12), (14), (15), (16), (18), (20), and (22) through (26), respectively;
 (3)by inserting after paragraph (1) the following:  (2)Adult education; adult education and literacy activitiesThe terms adult education and adult education and literacy activities have the meanings given the terms in section 203 of the Adult Education and Family Literacy Act.;
 (4)in paragraph (6), as redesignated by paragraph (2), by striking Affairs and inserting Education; (5)in paragraph (11), as redesignated by paragraph (2)—
 (A)by inserting or other information, in a timely manner and after evaluations,; and (B)by inserting school leaders, after teachers,;
 (6)by inserting after paragraph (12), as redesignated by paragraph (2), the following:  (13)English learnerThe term English learner means an individual who is limited English proficient, as defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) or section 637 of the Head Start Act (42 U.S.C. 9832).;
 (7)in paragraph (14), as redesignated by paragraph (2), by inserting , school leaders, after teachers; (8)by inserting after paragraph (16), as redesignated by paragraph (2), the following:
					
 (17)Minority-serving institutionThe term minority-serving institution means an institution of higher education described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)).;
 (9)in paragraph (18), as redesignated by paragraph (2), by striking section 133(c) and inserting section 133(d); (10)by inserting after paragraph (18), as redesignated by paragraph (2), the following:
					
 (19)Principles of scientific researchThe term principles of scientific research means principles of research that— (A)apply rigorous, systematic, and objective methodology to obtain reliable and valid knowledge relevant to education activities and programs;
 (B)present findings and make claims that are appropriate to, and supported by, the methods that have been employed; and
 (C)include, appropriate to the research being conducted— (i)use of systematic, empirical methods that draw on observation or experiment;
 (ii)use of data analyses that are adequate to support the general findings; (iii)reliance on measurements or observational methods that provide reliable and generalizable findings;
 (iv)strong claims of causal relationships, only with research designs that eliminate plausible competing explanations for observed results, such as, but not limited to, random-assignment experiments;
 (v)presentation of studies and methods in sufficient detail and clarity to allow for replication or, at a minimum, to offer the opportunity to build systematically on the findings of the research;
 (vi)acceptance by a peer-reviewed journal or critique by a panel of independent experts through a comparably rigorous, objective, and scientific review; and
 (vii)consistency of findings across multiple studies or sites to support the generality of results and conclusions.; 
 (11)by inserting after paragraph (20), as redesignated by paragraph (2), the following:  (21)School leaderThe term school leader means a principal, assistant principal, or other individual who is—
 (A)an employee or officer of— (i)an elementary school or secondary school;
 (ii)a local educational agency serving an elementary school or secondary school; or (iii)another entity operating the elementary school or secondary school; and
 (B)responsible for the daily instructional leadership and managerial operations of the elementary school or secondary school.; and
 (12)in paragraph (23), as redesignated by paragraph (2), by striking scientifically based research standards and inserting the principles of scientific research. AThe Institute of Education Sciences 111.EstablishmentSection 111(b) (20 U.S.C. 9511(b)) is amended—
 (1)in paragraph (1), in the matter preceding subparagraph (A), by inserting including adult education, after postsecondary study,; and (2)in paragraph (2)—
 (A)in the matter preceding subparagraph (A)— (i)by striking and wide dissemination activities and inserting and, consistent with section 114(j), wide dissemination and utilization activities; and
 (ii)by striking (including in technology areas); and (B)in subparagraph (B), by inserting disability, after gender,.
 112.FunctionsSection 112 (20 U.S.C. 9512) is amended— (1)in paragraph (1)—
 (A)by inserting (including evaluations of impact and implementation) after education evaluation; and (B)by inserting and utilization before the semicolon; and
 (2)in paragraph (2)— (A)by inserting , consistent with section 114(j), after disseminate; and
 (B)by inserting and scientifically valid education evaluations carried out under this title before the semicolon. 113.DelegationSection 113 (20 U.S.C. 9513) is amended—
 (1)in subsection (a)— (A)by striking paragraph (1); and
 (B)by redesignating paragraphs (2) through (5) as paragraphs (1) through (4), respectively; (2)in subsection (b), by striking Secretary may assign the Institute responsibility for administering and inserting Director may accept requests from the Secretary for the Institute to administer; and
 (3)by adding at the end the following:  (c)Contract acquisitionWith respect to any contract entered into under this title, the Director shall be consulted—
 (1)during the procurement process; and (2)in the management of such contract’s performance, which shall be consistent with the requirements of the performance management system described in section 185..
 114.Office of the DirectorSection 114 (20 U.S.C. 9514) is amended— (1)in subsection (a), by striking Except as provided in subsection (b)(2), the and inserting The;
 (2)in subsection (b)— (A)in paragraph (1), by inserting before the period the following: , except that if a successor to the Director has not been appointed as of the date of expiration of the Director’s term, the Director may serve for an additional 1-year period, beginning on the day after the date of expiration of the Director’s term, or until a successor has been appointed under subsection (a), whichever occurs first;
 (B)by striking paragraph (2) and inserting the following:  (2)ReappointmentA Director may be reappointed under subsection (a) for one additional term.; and
 (C)in paragraph (3)— (i)in the heading, by striking Subsequent directors and inserting Recommendations; and
 (ii)by striking , other than a Director appointed under paragraph (2); (3)in subsection (f)—
 (A)in paragraph (3), by inserting before the period the following: , and, as appropriate, with such research and activities carried out by public and private entities, to avoid duplicative or overlapping efforts;
 (B)in paragraph (4), by inserting , and the use of evidence after statistics activities; (C)in paragraph (5)—
 (i)by inserting and maintain after establish; and (ii)by inserting and subsection (h) after section 116(b)(3);
 (D)in paragraph (7), by inserting disability, after gender,; (E)in paragraph (8), by striking historically Black colleges or universities and inserting minority-serving institutions;
 (F)by striking paragraph (9) and inserting the following:  (9)To coordinate with the Secretary to ensure that the results of the Institute’s work are coordinated with, and utilized by, the Department’s technical assistance providers and dissemination networks.;
 (G)by striking paragraphs (10) and (11); and (H)by redesignating paragraph (12) as paragraph (10);
 (4)by redesignating subsection (h) as subsection (i); (5)by inserting after subsection (g), the following:
						
 (h)Peer-review systemThe Director shall establish and maintain a peer-review system involving highly qualified individuals, including practitioners, as appropriate, with an in-depth knowledge of the subject to be investigated, including, in the case of special education research, an understanding of special education, for—
 (1)reviewing and evaluating each application for a grant or cooperative agreement under this title that exceeds $100,000; and
 (2)evaluating and assessing all reports and other products that exceed $100,000 to be published and publicly released by the Institute.;
 (6)in subsection (i), as redesignated by paragraph (4)— (A)by striking the products and; and
 (B)by striking certify that evidence-based claims about those products and and inserting determine whether evidence-based claims in those; and (7)by adding at the end the following:
						
 (j)Relevance, dissemination, and utilizationTo ensure all activities authorized under this title are rigorous, relevant, and useful for researchers, policymakers, practitioners, and the public, the Director shall—
 (1)ensure such activities address significant challenges faced by practitioners, and increase knowledge in the field of education;
 (2)ensure that the information, products, and publications of the Institute are— (A)prepared and widely disseminated—
 (i)in a timely fashion; and (ii)in forms that are understandable, easily accessible, and usable, or adaptable for use in, the improvement of educational practice; and
 (B)widely disseminated through electronic transfer, and other means, such as posting to the Institute’s website or other relevant place;
 (3)promote the utilization of the information, products, and publications of the Institute, including through the use of dissemination networks and technical assistance providers, within the Institute and the Department; and
 (4)monitor and manage the performance of all activities authorized under this title in accordance with section 185..
 115.PrioritiesSection 115 (20 U.S.C. 9515) is amended— (1)in subsection (a)—
 (A)in the matter preceding paragraph (1)— (i)by striking (taking into consideration long-term research and development on core issues conducted through the national research and development centers) and inserting at least once every 6 years; and
 (ii)by striking such as and inserting including; (B)in paragraph (1)—
 (i)by inserting ensuring that all students have the ability to obtain a high-quality education, particularly by before closing; (ii)by striking low-performing children and inserting low-performing students;
 (iii)by striking especially achievement gaps between; (iv)by striking nonminority children and inserting nonminority students, students with disabilities and students without disabilities,;
 (v)by striking and between disadvantaged children and such children's and inserting and disadvantaged students and such students'; and (vi)by striking and after the semicolon;
 (C)by striking paragraph (2); and (D)by adding at the end the following:
							
 (2)improving access to and the quality of early childhood education; (3)improving education in elementary schools and secondary schools, particularly among low-performing students and schools; and
 (4)improving access to, opportunities for, and completion of postsecondary education and adult education.; and
 (2)in subsection (d)(1), by striking by means of the Internet and inserting by electronic means such as posting in an easily accessible manner on the Institute’s website. 116.National Board for Education SciencesSection 116 (20 U.S.C. 9516) is amended—
 (1)in subsection (b)— (A)in paragraph (2), by striking to guide the work of the Institute and inserting , and to advise, and provide input to, the Director on the activities of the Institute on an ongoing basis;
 (B)in paragraph (3), by inserting under section 114(h) after procedures; (C)in paragraph (8), by inserting disability, after gender,;
 (D)in paragraph (9)— (i)by striking To solicit and inserting To ensure all activities of the Institute are relevant to education policy and practice by soliciting, on an ongoing basis,; and
 (ii)by striking consistent with and inserting consistent with section 114(j) and; (E)in paragraph (11)—
 (i)by inserting the Institute’s after enhance; and (ii)by striking among other Federal and State research agencies and inserting with public and private entities to improve the work of the Institute; and
 (F)by adding at the end the following:  (13)To conduct the evaluations required under subsection (d).; 
 (2)in subsection (c)— (A)in paragraph (2)—
 (i)by inserting Board, before National Academy; and (ii)by striking and the National Science Advisor and inserting the National Science Advisor, and other entities and organizations that have knowledge of individuals who are highly qualified to appraise education research, statistics, evaluations, or development;
 (B)in paragraph (4)— (i)in subparagraph (A)—
 (I)in clause (i), by striking , which may include those researchers recommended by the National Academy of Sciences; (II)by redesignating clause (ii) as clause (iii);
 (III)by inserting after clause (i), the following:  (ii)Not fewer than 2 practitioners who are knowledgeable about the education needs of the United States, who may include school-based professional educators, teachers, school leaders, local educational agency superintendents, and members of local boards of education or Bureau-funded school boards.; and
 (IV)in clause (iii), as redesignated by subclause (II)— (aa)by striking school-based professional educators,;
 (bb)by inserting State leaders in adult education, after executives,; (cc)by striking local educational agency superintendents,;
 (dd)by striking principals,; (ee)by striking or local; and
 (ff)by striking or Bureau-funded school boards; (ii)in subparagraph (B)—
 (I)in the matter preceding clause (i), by inserting beginning on the date of appointment of the member, after 4 years,; (II)by striking clause (i);
 (III)by redesignating clause (ii) as clause (i); (IV)in clause (i), as redesignated by subclause (III), by striking the period and inserting ; and; and
 (V)by adding at the end the following:  (ii)in a case in which a successor to a member has not been appointed as of the date of expiration of the member’s term, the member may serve for an additional 1-year period, beginning on the day after the date of expiration of the member’s term, or until a successor has been appointed under paragraph (1), whichever occurs first.;
 (iii)by striking subparagraph (C); and (iv)by redesignating subparagraph (D) as subparagraph (C); and
 (C)in paragraph (8)— (i)by redesignating subparagraphs (A) through (E) as subparagraphs (B) through (F), respectively;
 (ii)by inserting before subparagraph (B), as redesignated by clause (i), the following:  (A)In generalIn the exercise of its duties under subsection (b) and in accordance with the Federal Advisory Committee Act (5 U.S.C. App.), the Board shall be independent of the Director and the other offices and officers of the Institute.;
 (iii)in subparagraph (B), as redesignated by clause (i), by inserting before the period at the end the following: for a term of not more than 6 years, and who may be reappointed by the Board for 1 additional term of not more than 6 years; and
 (iv)by adding at the end the following:  (G)SubcommitteesThe Board may establish standing or temporary subcommittees to make recommendations to the Board for carrying out activities authorized under this title.; 
 (3)by striking subsection (d); (4)by redesignating subsection (e) as subsection (d);
 (5)in subsection (d), as redesignated by paragraph (4)— (A)in the subsection heading, by striking Annual and inserting Evaluation;
 (B)by striking The Board and inserting the following:  (1)In generalThe Board;
 (C)by striking not later than July 1 of each year, a report and inserting and make widely available to the public (including by electronic means such as posting in an easily accessible manner on the Institute’s website), a report once every 5 years; and
 (D)by adding at the end the following:  (2)RequirementsAn evaluation report described in paragraph (1) shall include—
 (A)subject to paragraph (3), an evaluation of the activities authorized for each of the National Education Centers, which—
 (i)uses the performance management system described in section 185; and (ii)is conducted by an independent entity;
 (B)a review of the Institute to ensure its work, consistent with the requirements of section 114(j), is timely, rigorous, and relevant;
 (C)any recommendations regarding actions that may be taken to enhance the ability of the Institute and the National Education Centers to carry out their priorities and missions;
 (D)a summary of the major research findings of the Institute and the activities carried out under section 113(b) during the 3 preceding fiscal years; and
 (E)interim findings made widely available to the public (including by electronic means such as posting in an easily accessible manner on the Institute’s website) 3 years after the independent entity has begun reviewing the work of the Institute.
 (3)National Center for Education Evaluation and Regional AssistanceWith respect to the National Center for Education Evaluation and Regional Assistance, an evaluation report described in paragraph (1) shall contain—
 (A)an evaluation described in paragraph (2)(A) of the activities authorized for such Center, except for the regional educational laboratories established under section 174; and
 (B)a summative or interim evaluation, whichever is most recent, for each such laboratory conducted under section 174(i) on or after the date of enactment of the Strengthening Education through Research Act or, in a case in which such an evaluation is not available for a laboratory, the most recent evaluation for the laboratory conducted prior to the date of enactment of such Act.; and
 (6)by striking subsection (f). 117.Commissioners of the National Education CentersSection 117 (20 U.S.C. 9517) is amended—
 (1)in subsection (a)— (A)in paragraph (1), by striking Except as provided in subsection (b), each and inserting Each;
 (B)in paragraph (2)— (i)by striking Except as provided in subsection (b), each and inserting Each; and
 (ii)by inserting , statistics, after research; and (C)in paragraph (3), by striking Except as provided in subsection (b), each and inserting Each;
 (2)by striking subsection (b); (3)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively; and
 (4)in subsection (c), as redesignated by paragraph (3), by striking , except the Commissioner for Education Statistics,. 118.Transparency (a)In generalSection 119 (20 U.S.C. 9519) is amended to read as follows:
						
 119.TransparencyNot later than 120 days after awarding a grant, contract, or cooperative agreement under this title in excess of $100,000, the Director shall make publicly available (including through electronic means such as posting in an easily accessible manner on the Institute’s website) a description of the grant, contract, or cooperative agreement, including, at a minimum, the amount, duration, recipient, and the purpose of the grant, contract, or cooperative agreement..
 (b)Conforming amendmentThe table of contents in section 1 of the Act of November 5, 2002 (Public Law 107–279; 116 Stat. 1940), is amended by striking the item relating to section 119 and inserting the following:
						
							
								Sec. 119. Transparency..
 119.Competitive awardsSection 120 (20 U.S.C. 9520) is amended by striking when practicable and inserting consistent with section 114(h). BNational Center for Education Research 131.EstablishmentSection 131(b) (20 U.S.C. 9531(b)) is amended—
 (1)by striking paragraph (1) and inserting the following:  (1)to sponsor sustained research that will lead to the accumulation of knowledge and understanding of education, consistent with the priorities described in section 115;;
 (2)by striking and at the end of paragraph (3); (3)in paragraph (4), by striking the period and inserting ; and; and
 (4)by adding at the end the following:  (5)consistent with section 114(j), to widely disseminate and promote utilization of the work of the Research Center..
 132.DutiesSection 133 (20 U.S.C. 9533) is amended— (1)in subsection (a)—
 (A)in paragraph (1), by striking peer-review standards and; (B)by striking paragraph (2);
 (C)by redesignating paragraph (3) as paragraph (2); (D)by striking paragraph (4);
 (E)by redesignating paragraphs (5) through (9) as paragraphs (3) through (7), respectively; (F)in paragraph (3), as redesignated by subparagraph (E), by inserting in the implementation of programs carried out by the Department and other agencies before within the Federal Government;
 (G)in paragraph (5), as redesignated by subparagraph (E), by striking disseminate, through the National Center for Education Evaluation and Regional Assistance, and inserting widely disseminate, consistent with section 114(j),; (H)in paragraph (6), as redesignated by subparagraph (E)—
 (i)by striking Director and inserting Board; and (ii)by striking of a biennial report, as described in section 119 and inserting and dissemination of each evaluation report under section 116(d);
 (I)in paragraph (7), as redesignated by subparagraph (E), by inserting and which may include research on social and emotional learning, and the acquisition of competencies and skills, including the ability to think critically, solve complex problems, evaluate evidence, and communicate effectively, after gap,;
 (J)by inserting after paragraph (7), as redesignated by subparagraph (E), the following:  (8)to the extent time and resources allow, when findings from previous research under this part provoke relevant follow up questions, carry out research initiatives on such follow up questions;;
 (K)by redesignating paragraphs (10) and (11) as paragraphs (9) and (10), respectively; (L)by striking paragraph (9), as redesignated by subparagraph (K), and inserting the following:
							
 (9)carry out research initiatives, including rigorous, peer-reviewed, large-scale, long-term, and broadly applicable empirical research, regarding the impact of technology on education, including online education and hybrid learning;;
 (M)in paragraph (10), as redesignated by subparagraph (K), by striking the period at the end and inserting ; and; and
 (N)by adding at the end the following:  (11)to the extent feasible, carry out research on the quality of implementation of practices and strategies determined to be effective through scientifically valid research.;
 (2)by striking subsection (b) and inserting the following:  (b)PlanThe Research Commissioner shall propose to the Director and, subject to the approval of the Director, implement a research plan for the activities of the Research Center that—
 (1)is consistent with the priorities and mission of the Institute and the mission of the Research Center described in section 131(b), and includes the activities described in subsection (a);
 (2)is carried out and, as appropriate, updated and modified, including through the use of the results of the Research Center’s most recent evaluation report under section 116(d);
 (3)describes how the Research Center will use the performance management system described in section 185 to assess and improve the activities of the Center;
 (4)meets the procedures for peer review established and maintained by the Director under section 114(f)(5) and the standards of research described in section 134; and
 (5)includes both basic research and applied research, which shall include research conducted through field-initiated research and ongoing research initiatives.;
 (3)by redesignating subsection (c) as subsection (d); (4)by inserting after subsection (b), the following:
						
							(c)Grants, contracts, and cooperative agreements
 (1)In generalThe Research Commissioner may award grants to, or enter into contracts or cooperative agreements with, eligible applicants to carry out research under subsection (a).
 (2)EligibilityFor purposes of this subsection, the term eligible applicant means an applicant that has the ability and capacity to conduct scientifically valid research. (3)Applications (A)In generalAn eligible applicant that wishes to receive a grant, or enter into a contract or cooperative agreement, under this section shall submit an application to the Research Commissioner at such time, in such manner, and containing such information as the Research Commissioner may require.
 (B)ContentAn application submitted under subparagraph (A) shall describe how the eligible applicant will address and demonstrate progress on the requirements of the performance management system described in section 185, with respect to the activities that will be carried out under the grant, contract, or cooperative agreement.; and
 (5)in subsection (d), as redesignated by paragraph (3)— (A)by striking paragraph (1) and inserting the following:
							
 (1)SupportIn carrying out activities under subsection (a)(2), the Research Commissioner shall support national research and development centers that address topics of importance and relevance in the field of education across the country and are consistent with the Institute’s priorities under section 115.;
 (B)by striking paragraphs (2), (3), and (5); (C)by redesignating paragraphs (4), (6), and (7) as paragraphs (2), (3), and (4), respectively;
 (D)in paragraph (2), as redesignated by subparagraph (C)— (i)in the matter preceding subparagraph (A)—
 (I)by striking 5 additional and inserting 2 additional; and (II)by striking notwithstanding section 134(b), and inserting notwithstanding section 114(h),;
 (ii)in subparagraph (A), by striking and after the semicolon; (iii)in subparagraph (B), by striking the period and inserting ; and; and
 (iv)by adding at the end the following:  (C)demonstrates progress on the requirements of the performance management system described in section 185.;
 (E)in paragraph (3), as redesignated by subparagraph (C), by striking paragraphs (4) and (5) and inserting paragraph (2); and (F)by striking paragraph (4), as redesignated by subparagraph (C), and inserting the following:
							
 (4)DisaggregationTo the extent feasible and when relevant to the research being conducted, research conducted under this subsection shall be disaggregated and cross-tabulated by age, race, gender, disability status, English learner status, socioeconomic background, and other population characteristics as determined by the Research Commissioner, so long as any reported information does not reveal individually identifiable information..
 133.Standards for conduct and evaluation of researchSection 134 (20 U.S.C. 9534) is amended— (1)in subsection (a)—
 (A)in paragraph (1), by striking based and inserting valid; and (B)in paragraph (2), by striking and wide dissemination activities and inserting and, consistent with section 114(j), wide dissemination and utilization activities;
 (2)by striking subsection (b); and (3)by redesignating subsection (c) as subsection (b).
					CNational Center for Education Statistics
 151.EstablishmentSection 151(b) (20 U.S.C. 9541(b)) is amended— (1)in paragraph (2), by inserting and consistent with the privacy protections under section 183 after manner; and
 (2)in paragraph (3)— (A)in subparagraph (A), by inserting disability, after cultural,; and
 (B)by striking subparagraph (B) and inserting the following:  (B)is consistent with section 114(j), is relevant, timely, and widely disseminated..
 152.DutiesSection 153 (20 U.S.C. 9543) is amended— (1)in subsection (a)—
 (A)in the matter preceding paragraph (1), by inserting , consistent with the privacy protections under section 183, after Center shall; (B)in paragraph (1)—
 (i)by striking subparagraph (D) and inserting the following:  (D)secondary school graduation and completion rates, including the four-year adjusted cohort graduation rate (as defined in section 200.19(b)(1)(i)(A) of title 34, Code of Federal Regulations, as such section was in effect on November 28, 2008) and the extended-year adjusted cohort graduation rate (as defined in section 200.19(b)(1)(v)(A) of title 34, Code of Federal Regulations, as such section was in effect on November 28, 2008), and school dropout rates, and adult literacy;;
 (ii)in subparagraph (E), by striking and opportunity for, and inserting opportunity for, and completion of; (iii)by striking subparagraph (F) and inserting the following:
								
 (F)teaching and school leadership, including information on teacher and school leader pre-service preparation, professional development, teacher distribution, and teacher and school leader evaluation;;
 (iv)in subparagraph (G), by inserting and school leaders before the semicolon; (v)in subparagraph (H), by inserting , climate, and in- and out-of-school suspensions and expulsions before , including information regarding;
 (vi)by striking subparagraph (K) and inserting the following:  (K)the access to, and use of, technology to improve elementary schools and secondary schools;;
 (vii)in subparagraph (L), by striking and opportunity for, and inserting opportunity for, and quality of; (viii)in subparagraph (M), by striking such programs during school recesses and inserting summer school;
 (ix)in subparagraph (N)— (I)by striking vocational and inserting career; and
 (II)by striking and after the semicolon; (x)in subparagraph (O), by inserting and after the semicolon; and
 (xi)by adding at the end the following:  (P)access to, and opportunity for, adult education and literacy activities;;
 (C)in paragraph (3)— (i)by striking when such disaggregated information will facilitate educational and policy decisionmaking and inserting so long as any reported information does not reveal individually identifiable information; and
 (ii)by striking limited English proficiency and inserting English learner status; (D)in paragraph (4), by inserting before the semicolon the following: , and the implementation (with the assistance of the Department and other Federal officials who have statutory authority to provide assistance on applicable privacy laws, regulations, and policies) of appropriate privacy protections;
 (E)in paragraph (5)— (i)by striking determining voluntary standards and guidelines to assist and inserting providing technical assistance to; and
 (ii)by striking promote linkages across States,; (F)in paragraph (6)—
 (i)by striking Third and inserting Trends in; and (ii)by inserting and the Program for International Student Assessment after Science Study;
 (G)in paragraph (7), by striking the semicolon and inserting the following: and ensuring such collections protect student privacy consistent with section 183; and; (H)by striking paragraph (8) and inserting the following:
							
 (8)assisting the Board in the preparation and dissemination of each evaluation report under section 116(d).; and
 (I)by striking paragraph (9); (2)by redesignating subsection (b) as subsection (c); and
 (3)by inserting after subsection (a) the following:  (b)PlanThe Statistics Commissioner shall develop a plan in consultation with the Director and implement a plan for activities of the Statistics Center that—
 (1)is consistent with the priorities and mission of the Institute and the mission of the Statistics Center described in section 151(b);
 (2)is carried out and, as appropriate, updated and modified, including through the use of the results of the Statistic Center’s most recent evaluation report under section 116(d); and
 (3)describes how the Statistics Center will use the performance management system described in section 185 to assess and improve the activities of the Center..
 153.Performance of dutiesSection 154 (20 U.S.C. 9544) is amended— (1)in subsection (a)—
 (A)by striking In carrying and inserting the following:  (1)In generalIn carrying; 
 (B)by inserting to eligible applicants after technical assistance; and (C)by adding at the end the following:
							
 (2)EligibilityFor purposes of this section, the term eligible applicant means an applicant that has the ability and capacity to carry out activities under this part. (3)Applications (A)In generalAn eligible applicant that wishes to receive a grant, or enter into a contract or cooperative agreement, under this section shall submit an application to the Statistics Commissioner at such time, in such manner, and containing such information as the Statistics Commissioner may require.
 (B)ContentsAn application submitted under subparagraph (A) shall describe how the eligible applicant will address and demonstrate progress on the requirements of the performance management system described in section 185, with respect to the activities that will be carried out under the grant, contract, or cooperative agreement.;
 (2)in subsection (b)(2)(A), by striking vocational and and inserting career and technical education programs,; and (3)in subsection (c), by striking 5 years the second place it appears and inserting 2 years if the recipient demonstrates progress on the requirements of the performance management system described in section 185, with respect to the activities carried out under the grant, contract, or cooperative agreement received under this section.
 154.ReportsSection 155 (20 U.S.C. 9545) is amended— (1)in subsection (a), by inserting (consistent with section 114(h)) after review; and
 (2)in subsection (b), by striking 2003 and inserting 2016. 155.DisseminationSection 156 (20 U.S.C. 9546) is amended—
 (1)in subsection (c), by adding at the end the following: Such projects shall adhere to student privacy requirements under section 183.; and (2)in subsection (e)—
 (A)in paragraph (1), by adding at the end the following: Before receiving access to educational data under this paragraph, a Federal agency shall describe to the Statistics Center the specific research intent for use of the data, how access to the data may meet such research intent, and how the Federal agency will protect the confidentiality of the data consistent with the requirements of section 183.;
 (B)in paragraph (2)— (i)by inserting and consistent with section 183 after may prescribe; and
 (ii)by adding at the end the following: Before receiving access to data under this paragraph, an interested party shall describe to the Statistics Center the specific research intent for use of the data, how access to the data may meet such research intent, and how the party will protect the confidentiality of the data consistent with the requirements of section 183.; and
 (C)by adding at the end the following:  (3)Denial authorityThe Statistics Center shall have the authority to deny any requests for access to data under paragraph (1) or (2) if the data requested would be unnecessary for or unrelated to the proposed research design or research intent, or if the request would introduce risk of a privacy violation or misuse of data.
 (4)Applicability of requirementsThe requirements described under the second sentence of paragraph (1) and the second sentence of paragraph (2) and the authority under paragraph (3) shall not apply to public use data sets..
						156.Cooperative education statistics partnerships
 (a)In generalSection 157 (20 U.S.C. 9547) is amended— (1)in the section heading, by striking systems and inserting partnerships;
 (2)by striking national cooperative education statistics systems and inserting cooperative education statistics partnerships; (3)by striking producing and maintaining, with the cooperation and inserting reviewing and improving, with the voluntary participation;
 (4)by striking comparable and uniform and inserting data quality standards, which may include establishing voluntary guidelines to standardize; (5)by striking adult education, and libraries, and inserting and adult education; and
 (6)by adding at the end the following: No student data shall be collected by the partnerships established under this section, nor shall such partnerships establish a national student data system..
 (b)Conforming amendmentThe table of contents in section 1 of the Act of November 5, 2002 (Public Law 107–279; 116 Stat. 1940), is amended by striking the item relating to section 157 and inserting the following:
						
							
								Sec. 157. Cooperative education statistics partnerships..
					DNational Center for Education Evaluation and Regional Assistance
 171.EstablishmentSection 171 (20 U.S.C. 9561) is amended— (1)in subsection (b)—
 (A)by striking paragraph (1); (B)by redesignating paragraphs (2), (3), and (4) as paragraphs (1), (2), and (3), respectively;
 (C)in paragraph (1), as redesignated by subparagraph (B), by striking of such programs and all that follows through science) and inserting and to evaluate the implementation of such programs; and (D)in paragraph (2), as redesignated by subparagraph (B), by striking and wide dissemination of results of and inserting and, consistent with section 114(j), the wide dissemination and utilization of results of all; and
 (2)by striking subsection (c). 172.Commissioner for Education Evaluation and Regional AssistanceSection 172 (20 U.S.C. 9562) is amended—
 (1)in subsection (a)— (A)by striking paragraph (2) and inserting the following:
							
 (2)widely disseminate, consistent with section 114(j), all information on scientifically valid research and statistics supported by the Institute and all scientifically valid education evaluations supported by the Institute, particularly to State educational agencies and local educational agencies, to institutions of higher education, and to the public, the media, voluntary organizations, professional associations, and other constituencies, especially with respect to the priorities described in section 115;;
 (B)in paragraph (3)— (i)by inserting , consistent with section 114(j) after timely, and efficient manner; and
 (ii)by striking that shall include all topics covered in paragraph (2)(E); (C)in paragraph (4)—
 (i)by striking development and dissemination and inserting development, dissemination, and utilization; and (ii)by striking the provision of technical assistance,;
 (D)in paragraph (5)— (i)by striking subsection (d) and inserting subsection (e); and
 (ii)by inserting and after the semicolon; (E)in paragraph (6)—
 (i)by striking Director and inserting Board; (ii)by striking preparation of a biennial report, and inserting preparation and dissemination of each evaluation report; and
 (iii)by striking 119; and and inserting 116(d).; and (F)by striking paragraph (7);
 (2)in subsection (b)(1)— (A)by inserting all before information disseminated; and
 (B)by striking , which may include and all that follows through of this Act); (3)by striking subsection (c);
 (4)by redesignating subsection (d) as subsection (e); (5)by inserting after subsection (b) the following:
						
 (c)PlanThe Evaluation and Regional Assistance Commissioner shall propose to the Director and, subject to the approval of the Director, implement a plan for the activities of the National Center for Education Evaluation and Regional Assistance that—
 (1)is consistent with the priorities and mission of the Institute and the mission of the Center described in section 171(b);
 (2)is carried out and, as appropriate, updated and modified, including through the use of the results of the Center’s most recent evaluation report under section 116(d); and
 (3)describes how the Center will use the performance management system described in section 185 to assess and improve the activities of the Center.
								(d)Grants, contracts, and cooperative agreements
 (1)In generalIn carrying out the duties under this part, the Evaluation and Regional Assistance Commissioner may—
 (A)award grants, contracts, or cooperative agreements to eligible applicants to carry out the activities under this part; and
 (B)provide technical assistance. (2)EligibilityFor purposes of this section, the term eligible applicant means an applicant that has the ability and capacity to carry out activities under this part.
 (3)Entities to conduct evaluationsIn awarding grants, contracts, or cooperative agreements under paragraph (1) to carry out activities under section 173, the Evaluation and Regional Assistance Commissioner shall make such awards to eligible applicants with the ability and capacity to conduct scientifically valid education evaluations.
								(4)Applications
 (A)In generalAn eligible applicant that wishes to receive a grant, contract, or cooperative agreement under paragraph (1) shall submit an application to the Evaluation and Regional Assistance Commissioner at such time, in such manner, and containing such information as the Commissioner may require.
 (B)ContentsAn application submitted under subparagraph (A) shall describe how the eligible applicant will address and demonstrate progress on the requirements of the performance management system described in section 185, with respect to the activities carried out under such grant, contract, or cooperative agreement.
 (5)DurationNotwithstanding any other provision of law, the grants, contracts, and cooperative agreements under paragraph (1) may be awarded, on a competitive basis, for a period of not more than 5 years, and may be renewed at the discretion of the Evaluation and Regional Assistance Commissioner for an additional period of not more than 2 years if the recipient demonstrates progress on the requirements of the performance management system described in section 185, with respect to the activities carried out under the grant, contract, or cooperative agreement.; and
 (6)in subsection (e), as redesignated by paragraph (4)— (A)in paragraph (1), by striking There is established and all that follows through Regional Assistance and inserting The Evaluation and Regional Assistance Commissioner may establish;
 (B)in paragraph (2)(A), by inserting all before products; and (C)in paragraph (2)(B)(ii), by striking 2002 and all that follows through the period and inserting 2002)..
 173.EvaluationsSection 173 (20 U.S.C. 9563) is amended— (1)in subsection (a)—
 (A)in paragraph (1)— (i)in the matter preceding subparagraph (A), by striking may and inserting shall;
 (ii)in subparagraph (A), by striking evaluations and inserting high-quality evaluations, including impact evaluations that use rigorous methodologies that permit the strongest possible causal inferences,;
 (iii)in subparagraph (B), by inserting before the semicolon at the end the following: , including programs under part A of such title (20 U.S.C. 6311 et seq.); (iv)by striking subparagraph (C);
 (v)by redesignating subparagraph (D) as subparagraph (C); (vi)by striking subparagraphs (E) and (G);
 (vii)by redesignating subparagraph (F) as subparagraph (D); (viii)in subparagraph (D), as redesignated by clause (vii), by striking and at the end; and
 (ix)by inserting after subparagraph (D), as redesignated by clause (vii), the following:  (E)provide evaluation findings in an understandable, easily accessible, and usable format to support program improvement;
 (F)support the evaluation activities described in section 401 of the Strengthening Education through Research Act that are carried out by the Director; and (G)to the extent feasible—
 (i)examine evaluations conducted or supported by others to determine the quality and relevance of the evidence of effectiveness generated by those evaluations, with the approval of the Director;
 (ii)review and supplement Federal education program evaluations, particularly such evaluations by the Department, to determine or enhance the quality and relevance of the evidence generated by those evaluations;
 (iii)conduct implementation evaluations that promote continuous improvement and inform policymaking; (iv)evaluate the short- and long-term effects and cost efficiencies across programs assisted or authorized under Federal law and administrated by the Department; and
 (v)synthesize the results of evaluation studies for and across Federal education programs, policies, and practices.; and
 (B)in paragraph (2)— (i)in subparagraph (A), by striking and at the end;
 (ii)in subparagraph (B), by striking the period and inserting under section 114(h); and; and (iii)by adding at the end the following:
								
 (C)be widely disseminated, consistent with section 114(j).; and (2)in subsection (b), by striking contracts and inserting grants, contracts, or cooperative agreements.
					174.Regional educational laboratories for research, development, dissemination, and evaluation
 (a)In generalSection 174 (20 U.S.C. 9564) is amended— (1)in the section heading, by striking technical assistance and inserting evaluation;
 (2)in subsection (a)— (A)by striking The Director and inserting Except as provided in subsection (e)(8), the Evaluation and Regional Assistance Commissioner; and
 (B)by striking contracts and inserting grants, contracts, or cooperative agreements; (3)in subsection (c)—
 (A)by striking The Director and inserting the following:  (1)In generalThe Evaluation and Regional Assistance Commissioner; 
 (B)by striking contracts under this section with research organizations, institutions, agencies, institutions of higher education, and inserting grants, contracts, or cooperative agreements under this section with public or private, nonprofit or for-profit research organizations, other organizations, or institutions of higher education,;
 (C)by striking or individuals,; (D)by striking , including regional entities and all that follows through 107–110)); and
 (E)by adding at the end the following:  (2)DefinitionFor purposes of this section, the term eligible applicant means an entity described in paragraph (1).;
 (4)by striking subsections (d) through (j) and inserting the following:  (d)Applications (1)Submission (A)In generalEach eligible applicant desiring a grant, contract, or cooperative agreement under this section shall submit an application at such time, in such manner, and containing such information as the Evaluation and Regional Assistance Commissioner may reasonably require.
 (B)InputTo ensure that applications submitted under this paragraph are reflective of the needs of the regions to be served, each eligible applicant submitting such an application shall seek input from State educational agencies and local educational agencies in the region that the award will serve, and other individuals with knowledge of the region’s needs.
										(2)Plan
 (A)In generalEach application submitted under paragraph (1) shall contain a plan for the activities of the regional educational laboratory to be established under this section, which shall be updated, modified, and improved, as appropriate, on an ongoing basis, including by using the results of the laboratory’s interim evaluation under subsection (i)(3).
 (B)ContentsA plan described in subparagraph (A) shall address— (i)the priorities for applied research, development, evaluations, and wide dissemination established under section 207;
 (ii)the needs of State educational agencies and local educational agencies, on an ongoing basis, using available State and local data; and
 (iii)if available, demonstrated support from State educational agencies and local educational agencies in the region, such as letters of support or signed memoranda of understanding.
 (3)Non-Federal supportIn conducting a competition for grants, contracts, or cooperative agreements under subsection (a), the Evaluation and Regional Assistance Commissioner shall give priority to eligible applicants that will provide a portion of non-Federal funds to maximize support for activities of the regional educational laboratories to be established under this section.
									(e)Awarding grants, contracts, or cooperative agreements
 (1)AssurancesIn awarding grants, contracts, or cooperative agreements under this section, the Evaluation and Regional Assistance Commissioner shall—
 (A)make such an award for not more than a 5-year period; (B)ensure that regional educational laboratories established under this section have strong and effective governance, organization, management, and administration, and employ qualified staff; and
 (C)ensure that each such laboratory has the flexibility to respond in a timely fashion to the needs of the laboratory’s region, including—
 (i)through using the results of the laboratory’s interim evaluation under subsection (i)(3) to improve and modify the activities of the laboratory before the end of the award period; and
 (ii)through sharing preliminary results of the laboratory’s research, as appropriate, to increase the relevance and usefulness of the research.
 (2)CoordinationTo ensure coordination and prevent unnecessary duplication of activities among the regions, the Evaluation and Regional Assistance Commissioner shall—
 (A)share information about the activities of each regional educational laboratory with each other regional educational laboratory, the Department, the Director, and the National Board for Education Sciences;
 (B)ensure, where appropriate, that the activities of each regional educational laboratory established under this section also serve national interests;
 (C)ensure each such regional educational laboratory establishes strong partnerships among practitioners, policymakers, researchers, and others, so that such partnerships are continued in the absence of Federal support; and
 (D)enable, where appropriate, for such a laboratory to work in a region being served by another laboratory or to carry out a project that extends beyond the region served by the laboratory.
 (3)Collaboration with technical assistance providersEach regional educational laboratory established under this section shall, on an ongoing basis, coordinate its activities, collaborate, and regularly exchange information with the comprehensive centers (established in section 203) in the region in which the laboratory is located, and with comprehensive centers located outside of its region, as appropriate.
 (4)OutreachIn conducting competitions for grants, contracts, or cooperative agreements under this section, the Evaluation and Regional Assistance Commissioner shall—
 (A)by making information and technical assistance relating to the competition widely available, actively encourage eligible applicants to compete for such an award; and
 (B)seek input from the chief executive officers of States, chief State school officers, educators, parents, superintendents, and other individuals with knowledge of the needs of the regions to be served by the awards, regarding—
 (i)the needs in the regions for applied research, evaluation, development, and wide-dissemination activities authorized by this title; and
 (ii)how such needs may be addressed most effectively. (5)Performance managementBefore the Evaluation and Regional Assistance Commissioner awards a grant, contract, or cooperative agreement under this section, the Director shall establish measurable performance indicators for assessing the ongoing progress and performance of the regional educational laboratories established with such awards that address the requirements of the performance management system described in section 185.
 (6)StandardsThe Evaluation and Regional Assistance Commissioner shall adhere to the Institute’s system for technical and peer review under section 114(h) in reviewing the applied research activities and research-based reports of the regional educational laboratories.
 (7)Required considerationIn determining whether to award a grant, contract, or cooperative agreement under this section— (A)to an eligible applicant that previously established a regional educational laboratory under this section, the Evaluation and Regional Assistance Commissioner shall—
 (i)consider the results of such laboratory’s summative evaluation under subsection (i)(2), or, if not available, any interim evaluation findings under subsection (i)(3); and
 (ii)ensure that only such laboratories determined effective in their relevant interim or summative evaluations, as described in subsection (i), are eligible to receive a new grant, contract, or cooperative agreement; and
 (B)to any eligible applicant, the Evaluation and Regional Assistance Commissioner shall ensure that such applicant has—
 (i)a history of effectiveness in conducting high-quality applied research; and (ii)the capacity to meet the measurable performance indicators established under paragraph (5).
											(8)Flexibility in laboratory number
 (A)DeterminationThe Evaluation and Regional Assistance Commissioner, in consultation with the regional educational laboratory advisory boards described in subsection (h), may determine that establishing 10 regional educational laboratories is unnecessary, as required in subsection (a), and grant an alternative number of awards or reorganize such laboratories, which may include not basing the awards on the regions described in subsection (b), if—
 (i)an insufficient number of regional educational laboratories are meeting the needs of the regions described in subsection (b), as determined by the Commissioner;
 (ii)an insufficient number of laboratories are meeting the measurable performance indicators established under paragraph (5), as determined by the Commissioner and the most recent interim or summative evaluation under subsection (i); or
 (iii)an insufficient number of eligible applicants have the capacity to meet the measurable performance indicators established under paragraph (5), as determined by the Commissioner.
 (B)LimitationIf the Evaluation and Regional Assistance Commissioner uses the determination authority described in subparagraph (A), there shall be no more than 10 regional educational laboratories established.
 (f)MissionEach regional educational laboratory established under this section shall— (1)conduct applied research, development, data analysis, and evaluation activities with State educational agencies, local educational agencies, and, as appropriate, schools funded by the Bureau;
 (2)widely disseminate such work, consistent with section 114(j); and (3)develop the capacity of State educational agencies, local educational agencies, and, as appropriate, schools funded by the Bureau to carry out the activities described in paragraphs (1) and (2).
 (g)ActivitiesTo carry out the mission described in subsection (f), each regional educational laboratory established under this section shall carry out the following activities:
 (1)Conduct, widely disseminate, and promote utilization of applied research, development activities, evaluations, data analysis, and other scientifically valid research.
 (2)Develop and improve the plan for the laboratory under subsection (d)(2) for serving the region of the laboratory, and as appropriate, national needs, on an ongoing basis, which shall include seeking input and incorporating feedback from the representatives of State educational agencies and local educational agencies in the region, and other individuals with knowledge of the region’s needs.
 (3)Ensure research and related products are relevant and responsive to the needs of the region. (h)Regional educational laboratory advisory board (1)EstablishmentEach regional educational laboratory established under this section may establish an advisory board that shall support the priorities of such laboratory.
 (2)DutiesEach advisory board established under paragraph (1) shall advise the regional educational laboratory—
 (A)concerning the activities described in subsection (g); (B)on strategies for monitoring and addressing the educational needs of the region, on an ongoing basis, and as appropriate, national needs;
 (C)on maintaining a high standard of quality in the performance of the laboratory’s activities, especially in meeting the measurable performance indicators established under subsection (e)(5);
 (D)on carrying out the laboratory’s duties in a manner that promotes progress toward improving student academic achievement;
 (E)on the activities undertaken by the comprehensive center in the region, other centers, as appropriate, and other laboratories to align the work of such entities, reduce redundancy, and increase collaboration and resource-sharing in such activities; and
 (F)on joint activities with other comprehensive centers or laboratories that would meet the needs of multiple regions.
										(3)Composition
 (A)In generalEach advisory board shall— (i)not exceed 25 members;
 (ii)include the chief State school officer, or such officer’s designee, or other State official, of States within the region of the laboratory who have primary responsibility under State law for elementary and secondary education in the State;
 (iii)include representatives of local educational agencies, including rural and urban local educational agencies, that represent the geographic diversity of the region;
 (iv)include researchers; and (v)include not less than 1 representative from an advisory board of a comprehensive center serving the region, if applicable.
 (B)EligibilityThe membership of each regional educational laboratory advisory board may include the following: (i)Representatives of institutions of higher education.
 (ii)Parents. (iii)Practicing educators, including classroom teachers, school leaders, administrators, school board members, and other local school officials.
 (iv)Representatives of business. (v)Policymakers.
 (4)RecommendationsIn choosing individuals for membership on a regional educational laboratory advisory board, the regional educational laboratory shall consult with, and solicit recommendations from, the Evaluation and Regional Assistance Commissioner, the chief executive officers of States, chief State school officers, local educational agencies, and other education stakeholders within the applicable region.
 (5)Special ruleThe total number of members on each regional educational laboratory advisory board who are selected under clauses (ii) and (iii) of paragraph (3)(A), in the aggregate, shall exceed the total number of members who are selected under paragraph (3)(B), collectively.
									(i)Evaluations
 (1)In generalThe Evaluation and Regional Assistance Commissioner shall— (A)provide for ongoing summative and interim evaluations described in paragraphs (2) and (3), respectively, of each of the regional educational laboratories established under this section in carrying out the full range of duties described in this section; and
 (B)transmit the results of such evaluations, through appropriate means, to the appropriate congressional committees, the Director, and the public.
 (2)Summative evaluationsThe Evaluation and Regional Assistance Commissioner shall ensure each regional educational laboratory established under this section is evaluated by an independent entity at the end of the period of the grant, contract, or cooperative agreement that established such laboratory, and such evaluation shall—
 (A)be completed in a timely fashion; (B)assess how well the laboratory is meeting the measurable performance indicators established under subsection (e)(5); and
 (C)consider the extent to which the laboratory ensures that the activities of such laboratory are relevant and useful to the work of State and local practitioners and policymakers.
 (3)Interim evaluationsThe Evaluation and Regional Assistance Commissioner shall ensure each regional educational laboratory established under this section is evaluated at the midpoint of the period of the grant, contract, or cooperative agreement that established such laboratory, and such evaluation shall—
 (A)assess how well such laboratory is meeting the performance indicators described in subsection (e)(5); and (B)be used to improve the effectiveness of such laboratory in carrying out its plan under subsection (d)(2).
										(j)Continuation of awards; Recompetition
 (1)Continuation of awardsThe Evaluation and Regional Assistance Commissioner shall continue awards made to each eligible applicant for the support of regional educational laboratories established under this section prior to the date of enactment of the Strengthening Education through Research Act, as such awards were in effect on the day before the date of enactment of such Act, for the duration of those awards, in accordance with the terms and agreements of such awards.
 (2)RecompetitionNot later than the end of the period of the awards described in paragraph (1), the Evaluation and Regional Assistance Commissioner shall—
 (A)hold a competition to make grants, contracts, or cooperative agreements under this section to eligible applicants, which may include eligible applicants that held awards described in paragraph (1); and
 (B)in determining whether to select an eligible applicant that held an award described in paragraph (1) for an award under subparagraph (A) of this paragraph, consider the results of the summative evaluation under subsection (i)(2) of the laboratory established with the eligible applicant’s award described in paragraph (1).;
 (5)by striking subsection (l); (6)by redesignating subsections (m), (n), and (o) as subsections (l), (m), and (n), respectively;
 (7)in subsection (l), as redesignated by paragraph (6), by inserting and local after achieve State; (8)by striking subsection (m), as redesignated by paragraph (6), and inserting the following:
							
 (m)Annual reportEach regional educational laboratory established under this section shall submit to the Evaluation and Regional Assistance Commissioner an annual report containing such information as the Commissioner may require, but which shall include, at a minimum, the following:
 (1)A summary of the laboratory’s activities and products developed during the previous year. (2)A listing of the State educational agencies, local educational agencies, and schools the laboratory assisted during the previous year.
 (3)Using the measurable performance indicators established under subsection (e)(5), a description of how well the laboratory is meeting educational needs of the region served by the laboratory.
 (4)Any changes to the laboratory’s plan under subsection (d)(2) to improve its activities in the remaining years of the grant, contract, or cooperative agreement.; and
 (9)by adding at the end the following:  (o)Appropriations reservationOf the amounts appropriated under section 194(a), the Evaluation and Regional Assistance Commissioner shall reserve 16.13 percent of such funds to carry out this section, of which the Commissioner shall use not less than 25 percent to serve rural areas (including schools funded by the Bureau which are located in rural areas)..
 (b)Conforming amendmentThe table of contents in section 1 of the Act of November 5, 2002 (Public Law 107–279; 116 Stat. 1940), is amended by striking the item relating to section 174 and inserting the following:
						
							
								Sec. 174. Regional educational laboratories for research, development, dissemination, and
			 evaluation..
					ENational Center for Special Education Research
 175.EstablishmentSection 175(b) (20 U.S.C. 9567(b)) is amended— (1)in paragraph (1), by striking and children and inserting children, and youth;
 (2)in paragraph (2), by striking and at the end; (3)in paragraph (3), by striking the period at the end and inserting a semicolon; and
 (4)by adding at the end the following:  (4)to promote quality and integrity through the use of accepted practices of scientific inquiry to obtain knowledge and understanding of the validity of education theories, practices, or conditions with respect to special education research and evaluation described in paragraphs (1) through (3); and
 (5)to promote scientifically valid research findings in special education that may provide the basis for improving academic instruction and lifelong learning..
 176.Commissioner for Special Education ResearchSection 176 (20 U.S.C. 9567a) is amended by inserting and youth after children. 177.DutiesSection 177 (20 U.S.C. 9567b) is amended—
 (1)in subsection (a)— (A)in paragraph (1)(A), by inserting and youth after children;
 (B)in paragraph (2), by striking scientifically based educational practices and inserting educational practices, including the use of technology based on scientifically valid research,; (C)in paragraph (4)—
 (i)by striking scientifically based; and (ii)by inserting are based on scientifically valid research and after interventions that;
 (D)in paragraph (10), by inserting before the semicolon the following: , including how secondary school credentials are related to postsecondary and employment outcomes; (E)by redesignating paragraphs (11) through (15) and paragraphs (16) and (17) as paragraphs (12) through (16), respectively, and paragraphs (18) and (19), respectively;
 (F)by inserting after paragraph (10), the following:  (11)examine the participation and outcomes of students with disabilities in secondary and postsecondary career and technical education programs;;
 (G)in paragraph (14), as redesignated by subparagraph (E), by inserting and professional development after preparation; (H)in paragraph (16), as redesignated by subparagraph (E), by striking help parents and inserting examine the methods by which parents may;
 (I)by inserting after paragraph (16), as redesignated by subparagraph (E), the following:  (17)assist the Board in the preparation and dissemination of each evaluation report under section 116(d);; 
 (J)in paragraph (18), as redesignated by subparagraph (E), by striking and at the end; (K)by striking paragraph (19), as redesignated by subparagraph (E), and inserting the following:
							
 (19)examine the needs of children with disabilities who are English learners, are gifted and talented, or have other unique learning needs; and; and
 (L)by adding at the end the following:  (20)examine innovations in the field of special education, such as multi-tiered systems of support.;
 (2)in subsection (c)— (A)in the matter preceding paragraph (1)—
 (i)by inserting for the activities of the Special Education Research Center after a research plan; and (ii)by striking Services, that— and inserting Services, and, subject to the approval of the Director, implement the research plan. The research plan shall be a plan that—;
 (B)in paragraph (1), by inserting described in section 175(b) after Center; (C)by striking paragraph (2) and inserting the following:
							
 (2)is carried out, and, as appropriate, updated and modified, including by using the results of the Special Education Research Center’s most recent evaluation report under section 116(d);;
 (D)by striking paragraph (5); (E)by redesignating paragraphs (3), (4), and (6) as paragraphs (4), (5), and (7), respectively;
 (F)by inserting after paragraph (2) the following:  (3)provides for research that addresses significant questions of practice where such research is lacking;;
 (G)in paragraph (5), as redesignated by subparagraph (E), by striking and types of children with and inserting , student subgroups, and types of; and (H)by inserting after paragraph (5), as redesignated by subparagraph (E), the following:
							
 (6)describes how the Special Education Research Center will use the performance management system described in section 185 to assess and improve the activities of the Center; and;
 (3)in subsection (d)— (A)in paragraph (1), by striking Director and inserting Special Education Research Commissioner;
 (B)by striking paragraph (3) and inserting the following:  (3)Applications (A)In generalAn eligible applicant that wishes to receive a grant, or enter into a contract or cooperative agreement, under this section shall submit an application to the Special Education Research Commissioner at such time, in such manner, and containing such information as the Special Education Research Commissioner may require.
 (B)ContentsAn application submitted under subparagraph (A) shall describe how the eligible applicant will address and demonstrate progress on the requirements of the performance management system described in section 185, with respect to the activities that will be carried out under such grant, contract, or cooperative agreement.; and
 (C)by adding at the end the following:  (4)DurationNotwithstanding any other provision of law, the grants, contracts, and cooperative agreements under this section may be awarded or entered into, on a competitive basis, for a period of not more than 5 years, and may be renewed at the discretion of the Special Education Research Commissioner for an additional period of not more than 2 years if the recipient demonstrates progress on the requirements of the performance management system described in section 185, with respect to the activities carried out under the grant, contract, or cooperative agreement received or entered into under this section.; 
 (4)by striking subsection (e) and inserting the following:  (e)DisseminationThe Special Education Research Center shall synthesize and, consistent with section 114(j), widely disseminate and promote utilization of the findings and results of special education research conducted or supported by the Special Education Research Center.; and
 (5)in subsection (f), by striking part such sums as may be necessary for each of fiscal years 2005 through 2010. and inserting the following:  part—(1)for fiscal year 2016, $54,000,000; (2)for fiscal year 2017, $55,242,000;
 (3)for fiscal year 2018, $56,512,566; (4)for fiscal year 2019, $57,812,355;
 (5)for fiscal year 2020, $59,142,039; and (6)for fiscal year 2021, $66,922,118..
					FGeneral provisions
 181.ProhibitionsSection 182 (20 U.S.C. 9572) is amended— (1)in subsection (b), by inserting specific academic achievement or content standards or assessments, after the curriculum,; and
 (2)in subsection (c), by striking an elementary school or secondary school and inserting early education, or in an elementary school, secondary school, or institution of higher education. 182.ConfidentialitySection 183 (20 U.S.C. 9573) is amended—
 (1)in subsection (b)— (A)by striking their families, and information with respect to individual schools, and inserting and their families; and
 (B)by inserting before the period at the end the following: , and that any disclosed information with respect to individual schools not reveal such individually identifiable information;
 (2)in subsection (d)(2), by inserting , including voluntary and uncompensated services under section 190 after providing services; and (3)in subsection (e)(1), in the matter preceding subparagraph (A), by inserting and Director after Secretary.
 183.Availability of dataSection 184 (20 U.S.C. 9574) is amended by striking use of the Internet and inserting electronic means, such as posting in an easily accessible manner on the Institute’s website. 184.Performance managementSection 185 (20 U.S.C. 9575) is amended to read as follows:
					
 185.Performance managementThe Director shall establish a system for managing the performance of all activities authorized under this title to promote continuous improvement of the activities and to ensure the effective use of Federal funds by—
 (1)developing and using measurable performance indicators, including timelines, to evaluate and improve the effectiveness of the activities;
 (2)using the performance indicators described in paragraph (1) to inform funding decisions, including the awarding and continuation of all grants, contracts, and cooperative agreements under this title;
 (3)establishing and improving formal feedback mechanisms to— (A)anticipate and meet stakeholder needs; and
 (B)incorporate, on an ongoing basis, the feedback of such stakeholders into the activities authorized under this title; and
 (4)promoting the wide dissemination and utilization, consistent with section 114(j), of all information, products, and publications of the Institute.. 
 185.Authority to publishSection 186(b) (20 U.S.C. 9576(b)) is amended by striking any information to be published under this section before publication and inserting any publication under this section before the public release of such publication. 186.Repeals (a)RepealsSections 187 (20 U.S.C. 9577) and 193 (20 U.S.C. 9583) are repealed.
 (b)Conforming amendmentsThe table of contents in section 1 of the Act of November 5, 2002 (Public Law 107–279; 116 Stat. 1940), is amended by striking the items relating to sections 187 and 193.
 187.FellowshipsSection 189 (20 U.S.C. 9579) is amended— (1)by inserting and the mission of each National Education Center authorized under this title after related to education; and
 (2)by striking historically Black colleges and universities and inserting minority-serving institutions. 188.Authorization of appropriationsSection 194 (20 U.S.C. 9584) is amended—
 (1)by striking subsection (a) and inserting the following:  (a)In generalThere are authorized to be appropriated to administer and carry out this title (except part E)—
 (1)for fiscal year 2016, $337,343,000; (2)for fiscal year 2017, $345,101,889;
 (3)for fiscal year 2018, $353,039,232; (4)for fiscal year 2019, $361,159,135;
 (5)for fiscal year 2020, $369,465,795; and (6)for fiscal year 2021, $376,225,846.; and
 (2)by striking subsection (b) and inserting the following:  (b)ReservationsOf the amounts appropriated under subsection (a) for each fiscal year—
 (1)not less than the amount provided to the National Center for Education Statistics (as such Center was in existence on the day before the date of enactment of the Strengthening Education through Research Act) for fiscal year 2015 shall be provided to the National Center for Education Statistics, as authorized under part C; and
 (2)not more than the lesser of 2 percent of such appropriated amounts or $2,000,000 shall be made available to carry out section 116 (relating to the National Board for Education Sciences)..
					GTechnical and conforming amendments
				191.Technical and conforming amendments to other laws
 (a)Carl D. Perkins Career and Technical Education Act of 2006Section 3(25) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302(25)) is amended by striking using scientifically based research standards, as defined in section 102 and inserting in accordance with the principles of scientific research, as defined in section 102.
 (b)Elementary and Secondary Education Act of 1965Section 9529(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7909(b)) is amended by striking section 153(a)(5) and inserting section 153(a)(6).
 (c)Individuals with Disabilities Education ActSection 681(a)(1) of the Individuals with Disabilities Education Act (20 U.S.C. 1481(a)(1)) is amended by striking section 178(c) and inserting section 177(c).
					IIEDUCATIONAL TECHNICAL ASSISTANCE
 201.ReferencesExcept as otherwise expressly provided, whenever in this title an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Educational Technical Assistance Act of 2002 (20 U.S.C. 9601 et seq.).
 202.DefinitionsSection 202 (20 U.S.C. 9601) is amended— (1)by redesignating paragraph (2) as paragraph (3); and
 (2)by inserting after paragraph (1) the following:  (2)School leaderThe term school leader has the meaning given the term in section 102..
 203.Comprehensive centersSection 203 (20 U.S.C. 9602) is amended— (1)by striking subsection (a) and inserting the following:
					
						(a)Authorization
 (1)In generalSubject to paragraph (3) and except as provided in subsection (b)(5), the Secretary shall award 17 grants, contracts, or cooperative agreements to eligible applicants to establish comprehensive centers.
 (2)MissionThe mission of the comprehensive centers is to provide State educational agencies and local educational agencies technical assistance, analysis, and training to build their capacity in implementing the requirements of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) and other Federal education laws, and research-based practices.
 (3)RegionsIn awarding grants, contracts, or cooperative agreements under paragraph (1), the Secretary— (A)shall establish at least one comprehensive center for each of the 10 geographic regions served by the regional educational laboratories established under section 941(h) of the Educational Research, Development, Dissemination, and Improvement Act of 1994 (20 U.S.C. 6041(h)) (as such provision existed on the day before the date of enactment of this Act);
 (B)may establish additional comprehensive centers— (i)for one or more of the regions described in subparagraph (A); or
 (ii)to serve the Nation as a whole by providing technical assistance on a particular content area of importance to the Nation, as determined by the Secretary; and
 (C)may make such arrangements as the Secretary determines necessary to ensure that the Bureau of Indian Education and States or local educational agencies serving significant numbers of American Indian, Alaska Native, or Native Hawaiian students have access to services provided under this section.
 (4)NationIn the case of a comprehensive center established to serve the Nation as described in paragraph (3)(B)(ii), the Nation shall be considered to be a region served by such Center.
 (5)Award periodA grant, contract, or cooperative agreement under this section may be awarded, on a competitive basis, for a period of not more than 5 years.
 (6)ResponsivenessThe Secretary shall ensure that each comprehensive center established under this section has the ability to respond in a timely fashion to the needs of State educational agencies and local educational agencies, including through using the results of the center’s interim evaluation under section 204(c), to improve and modify the activities of the center before the end of the award period.;
 (2)in subsection (b)— (A)in paragraph (1)—
 (i)by inserting , contracts, or cooperative agreements after Grants; (ii)by striking research organizations, institutions, agencies, institutions of higher education, and inserting public or private, nonprofit or for-profit research organizations, other organizations, or institutions of higher education,;
 (iii)by striking , or individuals,; (iv)by striking subsection (f) and inserting subsection (e); and
 (v)by striking , including regional and all that follows through 107–110)); and (B)by striking paragraphs (2) and (3) and inserting the following:
						
 (2)OutreachIn conducting competitions for grants, contracts, or cooperative agreements under this section, the Secretary shall—
 (A)by making widely available information and technical assistance relating to the competition, actively encourage eligible applicants to compete for such awards; and
 (B)seek input from chief executive officers of States, chief State school officers, educators, parents, superintendents, and other individuals with knowledge of the needs of the regions to be served by the awards, regarding—
 (i)the needs in the regions for technical assistance authorized under this title; and (ii)how such needs may be addressed most effectively.
 (3)Performance managementBefore awarding a grant, contract, or cooperative agreement under this section, the Secretary shall establish measurable performance indicators to be used to assess the ongoing progress and performance of the comprehensive centers to be established under this title that address paragraphs (1) through (3) of the performance management system described in section 185.
 (4)Required considerationIn determining whether to award or enter into a grant, contract, or cooperative agreement under this section—
 (A)to an eligible applicant that previously established a comprehensive center under this section, the Secretary shall—
 (i)consider the results of such center’s summative evaluation under section 204(b) or, if not available, any interim evaluation results under section 204(c); and
 (ii)ensure that only centers determined effective in the centers' relevant interim or summative evaluations, as described in section 204, are eligible to receive a new grant, contract, or cooperative agreement; and
 (B)to any eligible applicant, the Secretary shall ensure that such applicant has— (i)a history of effectiveness in providing high-quality technical assistance; and
 (ii)the capacity to meet the measurable performance indicators established under paragraph (3). (5)Flexibility in comprehensive center number (A)DeterminationThe Secretary, in consultation with the comprehensive center advisory boards described in subsection (f), may determine that establishing 17 comprehensive centers under this section is unnecessary, as required in subsection (a)(1), and grant an alternative number of awards or reorganize such centers, which may include organizing the centers around content area instead of by the regions described in subsection (a)(3), if—
 (i)an insufficient number of such comprehensive centers are meeting the needs of the regions described in paragraphs (3) and (4) of subsection (a), as determined by the Secretary;
 (ii)an insufficient number of such comprehensive centers are meeting the measurable performance indicators established under paragraph (3), as determined by the Secretary and the most recent interim or summative evaluation under section 204; or
 (iii)an insufficient number of eligible applicants have the capacity to meet the measurable performance indicators established under paragraph (3), as determined by the Secretary.
 (B)LimitationThe Secretary shall not use the determination authority described in subparagraph (A) to establish more than 17 comprehensive centers under this section.
								(6)Continuation of awards
 (A)Continuation of awardsThe Secretary shall continue awards made to each eligible applicant for the support of comprehensive centers established under this section prior to the date of enactment of the Strengthening Education through Research Act, as such awards were in effect on the day before the date of enactment of such Act, for the duration of those awards, in accordance with the terms and agreements of such awards.
 (B)RecompetitionNot later than the end of the period of the awards described in subparagraph (A), the Secretary shall—
 (i)hold a competition to make grants, contracts, or cooperative agreements under this section to eligible applicants, which may include eligible applicants that held awards described in subparagraph (A); and
 (ii)in determining whether to select an eligible applicant that held an award described in subparagraph (A) for an award under clause (i) of this subparagraph, consider the results of the summative evaluation under section 204(b) of the center established with the eligible applicant’s award described in subparagraph (A).
 (7)Eligible applicant definedFor purposes of this section, the term eligible applicant means an entity described in paragraph (1).; (3)by striking subsection (c) and inserting the following:
					
						(c)Applications
							(1)Submission
 (A)In generalEach eligible applicant seeking a grant, contract, or cooperative agreement under this section shall submit an application at such time, in such manner, and containing such additional information as the Secretary may reasonably require.
 (B)InputTo ensure that applications submitted under this paragraph are reflective of the needs of the regions to be served, each eligible applicant submitting such an application shall seek input from—
 (i)State educational agencies and local educational agencies in the region that the award will serve; and
 (ii)other individuals with knowledge of the region’s needs. (2)Plan (A)In generalEach application submitted under paragraph (1) shall contain a plan for the comprehensive center to be established under this section, which shall be updated, modified, and improved, as appropriate, on an ongoing basis, including by using the results of the center’s interim evaluation under section 204(c).
 (B)ContentsA plan described in subparagraph (A) shall address— (i)the priorities for technical assistance established under section 207;
 (ii)the needs of State educational agencies and local educational agencies, on an ongoing basis, using available State and local data, including how the needs of schools identified for improvement and schools and local educational agencies with a high percentage or number of low-income students will be prioritized and served; and
 (iii)if available, demonstrated support from State educational agencies and local educational agencies, such as letters of support or signed memoranda of understanding.
 (3)Non-Federal SupportIn conducting a competition for grants, contracts, or cooperative agreements under subsection (a), the Secretary shall give priority to eligible applicants that will provide a portion of non-Federal funds to maximize support for activities of the comprehensive centers to be established under this section.;
 (4)in subsection (d), by inserting the number of low-performing schools in the region, after economically disadvantaged students,; (5)by striking subsections (e), (g), and (h);
 (6)by redesignating subsection (f) as subsection (e); (7)in subsection (e), as redesignated by paragraph (6)—
 (A)in paragraph (1)— (i)in the matter preceding subparagraph (A), by striking support dissemination and technical assistance activities by and inserting support State educational agencies and local educational agencies, including by;
 (ii)in subparagraph (A)— (I)in clause (i), by inserting and other Federal education laws before the semicolon;
 (II)in clause (ii)— (aa)in the matter preceding subclause (I), by striking and assessment tools and inserting , assessment tools, and other educational strategies;
 (bb)in subclause (I), by striking mathematics, science, and inserting mathematics and science, which may include computer science or engineering,; and (cc)in subclause (III), by inserting , including innovative tools and methods before the semicolon; and
 (III)by striking clause (iii) and inserting the following:  (iii)the replication and adaptation of exemplary practices and innovative methods that have an evidence base of effectiveness; and;
 (iii)in subparagraph (B)— (I)by inserting , consistent with section 114(j), after disseminating; and
 (II)by striking (as described and all that follows through is located; and (iv)by striking subparagraph (C) and inserting the following:
							
 (C)ensuring activities carried out under this section are relevant and responsive to the needs of the region being served.; and
 (B)in paragraph (2)— (i)by inserting , on an ongoing basis, after this section shall; and
 (ii)by striking in which the center is located and inserting served by the center or other regional educational laboratories or comprehensive centers, as appropriate; and
 (8)by adding at the end the following:  (f)Comprehensive center advisory board (1)EstablishmentEach comprehensive center established under this section may establish an advisory board that shall support the priorities of such center.
 (2)DutiesEach advisory board established under paragraph (1) shall advise the comprehensive center— (A)concerning the activities described in subsection (e);
 (B)on strategies for monitoring and addressing the educational needs of the region being served on an ongoing basis and, as appropriate, national needs;
 (C)on maintaining a high standard of quality in the performance of the center's activities, especially in meeting the measurable performance indicators established under subsection (b)(3);
 (D)on carrying out the center's duties in a manner that promotes progress toward improving student academic achievement;
 (E)on the activities undertaken by regional educational laboratories of the region being served, other regional educational laboratories, as appropriate, and other comprehensive centers to align the work of the laboratories and centers, reduce redundancy, and increase collaboration and resource-sharing in such activities; and
 (F)on joint activities, with other comprehensive centers or regional educational laboratories from other regions, that would meet the needs of multiple regions.
								(3)Composition
 (A)In generalEach advisory board shall— (i)not exceed 25 members;
 (ii)include the chief State school officer, or such officer’s designee, or other State official, of States within the region served by the comprehensive center who have primary responsibility under State law for elementary and secondary education in the State;
 (iii)include representatives of local educational agencies, including rural and urban local educational agencies, that represent the geographic diversity of the region;
 (iv)include researchers; and (v)include not less than 1 representative from the advisory board of a regional educational laboratory in the region being served by the comprehensive center.
 (B)EligibilityThe membership of each comprehensive center advisory board may include the following: (i)Representatives of institutions of higher education.
 (ii)Parents. (iii)Practicing educators, including classroom teachers, school leaders, administrators, school board members, and other local school officials.
 (iv)Representatives of business. (v)Policymakers.
 (4)RecommendationsIn choosing individuals for membership on a comprehensive center advisory board, the comprehensive center shall consult with, and solicit recommendations from, the Secretary, chief executive officers of States, chief State school officers, local educational agencies, and other education stakeholders within the applicable region.
 (5)Special ruleThe total number of members on each board who are selected under clauses (ii) and (iii) of paragraph (3)(A), in the aggregate, shall exceed the total number of members who are selected under paragraph (3)(B), collectively.
 (g)Report to the SecretaryEach comprehensive center established under this section shall submit to the Secretary an annual report, at such time, in such manner, and containing such information as the Secretary may require, which shall include the following:
 (1)A summary of the center’s activities and products developed during the previous year. (2)A listing of the State educational agencies, local educational agencies, and schools the center assisted during the previous year.
 (3)Using the measurable performance indicators established under subsection (b)(3), a description of how well the center is meeting educational needs of the region served by the center.
 (4)Any changes to the center’s plan under subsection (c)(2) to improve its activities in the remaining years of the grant, contract, or cooperative agreement..
 204.EvaluationsSection 204 (20 U.S.C. 9603) is amended to read as follows:  204.Evaluations (a)In generalThe Secretary shall—
 (1)provide for ongoing summative and interim evaluations described in subsections (b) and (c), respectively, of each of the comprehensive centers established under this title in carrying out the full range of duties of the center under this title; and
 (2)transmit the results of such evaluations, through appropriate means, to the appropriate congressional committees, the Director of the Institute of Education Sciences, and the public.
 (b)Summative evaluationThe Secretary shall ensure each comprehensive center established under this title is evaluated by an independent entity at the end of the period of the grant, contract, or cooperative agreement that established such center, which shall—
 (1)be completed in a timely fashion; (2)assess how well the center is meeting the measurable performance indicators established under section 203(b)(3); and
 (3)consider the extent to which the center ensures that the technical assistance of such center is relevant and useful to the work of State and local practitioners and policymakers.
 (c)Interim evaluationThe Secretary shall ensure that each comprehensive center established under this title is evaluated at the midpoint of the period of the grant, contract, or cooperative agreement that established such center, which shall—
 (1)assess how well such center is meeting the measurable performance indicators established under section 203(b)(3); and
 (2)be used to improve the effectiveness of such center in carrying out its plan under section 203(c)(2)..
			205.Existing technical assistance providers
 (a)RepealSection 205 (20 U.S.C. 9604) is repealed. (b)Conforming amendmentThe table of contents in section 1 of the Act of November 5, 2002 (Public Law 107–279; 116 Stat. 1940), is amended by striking the item relating to section 205.
				206.Regional advisory committees
 (a)RepealSection 206 (20 U.S.C. 9605) is repealed. (b)Conforming amendmentThe table of contents in section 1 of the Act of November 5, 2002 (Public Law 107–279; 116 Stat. 1940), is amended by striking the item relating to section 206.
 207.PrioritiesSection 207 (20 U.S.C. 9606) is amended— (1)by inserting Director and before Secretary shall establish;
 (2)by striking of the Education Sciences Reform Act of 2002; (3)by striking of this title;
 (4)by striking to address, taking onto account the regional assessments conducted under section 206 and other and inserting , respectively, using the results of; and (5)by striking relevant regional and all that follows through Secretary deems appropriate and inserting relevant regional and national surveys of educational needs.
 208.Grant program for statewide, longitudinal data systemsSection 208 (20 U.S.C. 9607) is amended— (1)in subsection (a)—
 (A)by inserting before the period at the end the following: , the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.), and the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.); and
 (B)by adding at the end the following: State educational agencies receiving a grant under this section may provide subgrants to local educational agencies to improve the capacity of local educational agencies to carry out the activities authorized under this section.;
 (2)by redesignating subsections (c), (d), and (e) as subsections (d), (e), and (g), respectively; (3)by inserting after subsection (b), the following:
					
 (c)Performance managementBefore awarding a grant under this section, the Secretary shall establish measurable performance indicators—
 (1)to be used to assess the ongoing progress and performance of State educational agencies receiving a grant under this section; and
 (2)that address paragraphs (1) through (3) of the performance management system described in section 185.;
 (4)in subsection (d), as redesignated by paragraph (2)— (A)in paragraph (1), by striking , promotes linkages across States,;
 (B)in paragraph (2)— (i)in the matter preceding subparagraph (A), by inserting supports school improvement and after data that;
 (ii)in subparagraph (A), by striking and other reporting requirements and close achievement gaps; and and inserting and other reporting requirements, close achievement gaps, and improve teaching and school leadership;;
 (iii)in subparagraph (B), by striking and close achievement gaps; and and by inserting , close achievement gaps, and improve teaching and school leadership; and; and (iv)by inserting after subparagraph (B) the following:
							
 (C)to align statewide, longitudinal data systems from early education through postsecondary education (including pre-service preparation programs), and the workforce, consistent with privacy protections under section 183;; and
 (C)by striking paragraph (3) and inserting the following:  (3)ensures the protection of student privacy, and includes a review of how State educational agencies, local educational agencies, and others that will have access to the statewide, longitudinal data systems under this section will adhere to Federal privacy laws and protections, consistent with section 183, in the building, maintenance, and use of such data systems;
 (4)ensures State educational agencies receiving a grant under this section support professional development that builds the capacity of teachers and school leaders to use data effectively; and
 (5)gives priority to State educational agencies that leverage the use of statewide, longitudinal data systems to improve student achievement and growth, including such State educational agencies that—
 (A)are carrying out the activities described in section 153(a)(5); (B)define the roles of State educational agencies, local educational agencies, and others in providing timely access to data under the statewide, longitudinal data systems, consistent with privacy protections in section 183; and
 (C)demonstrate the capacity to share teacher and school leader performance data, including student achievement and growth data, with local educational agencies and teacher and school leader preparation programs.;
 (5)by inserting after subsection (e), as redesignated by paragraph (2), the following:  (f)Renewal of awardsThe Secretary may renew a grant awarded to a State educational agency under this section for a period not to exceed 3 years, if the State educational agency has demonstrated progress on the measurable performance indicators established under subsection (c).; and
 (6)by striking subsection (g), as redesignated by paragraph (2), and inserting the following:  (g)Reports (1)First reportNot later than 1 year after the date of enactment of the Strengthening Education through Research Act, the Secretary shall prepare and make publicly available a report on the implementation and effectiveness of the activities carried out by State educational agencies receiving a grant under this section, including—
 (A)information on progress in the development and use of statewide, longitudinal data systems described in this section;
 (B)information on best practices and areas for improvement in such development and use; and (C)how the State educational agencies are adhering to Federal privacy laws and protections in the building, maintenance, and use of such data systems.
 (2)Succeeding reportsEvery succeeding 3 years after the report is made publicly available under paragraph (1), the Secretary shall prepare and make publicly available a report on the implementation and effectiveness of the activities carried out by State educational agencies receiving a grant under this section, including—
 (A)information on the requirements of subparagraphs (A) through (C) of paragraph (1); and (B)the progress, in the aggregate, State educational agencies are making on the measurable performance indicators established under subsection (c)..
 209.Authorization of appropriationsSection 209 (20 U.S.C. 9608) is amended to read as follows:  209.Authorization of appropriationsThere are authorized to be appropriated to carry out this title—
 (1)for fiscal year 2016, $82,984,000; (2)for fiscal year 2017, $84,892,632;
 (3)for fiscal year 2018, $86,845,163; (4)for fiscal year 2019, $88,842,601;
 (5)for fiscal year 2020, $90,885,981; and (6)for fiscal year 2021, $92,548,906..
			IIINATIONAL ASSESSMENT OF EDUCATIONAL PROGRESS
 301.ReferencesExcept as otherwise expressly provided, whenever in this title an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the National Assessment of Educational Progress Authorization Act (20 U.S.C. 9621 et seq.).
 302.National assessment governing boardSection 302 (20 U.S.C. 9621) is amended— (1)in subsection (a), by striking shall formulate policy guidelines and inserting shall oversee and set policies, in a manner consistent with subsection (e) and accepted professional standards,;
 (2)in subsection (b)(1)(L)— (A)by striking principals and inserting leaders; and
 (B)by striking principal both places it appears and inserting leader; (3)in subsection (c), by striking paragraph (4);
 (4)in subsection (d)— (A)in paragraph (1)—
 (i)in subparagraph (A), by inserting the Assessment Board after consultation with before organizations; and (ii)in subparagraph (B)—
 (I)by striking Each organization submitting nominations to the Secretary with and inserting With; and (II)by inserting , the Assessment Board after particular vacancy; and
 (B)in paragraph (2)— (i)by striking that each organization described in paragraph (1)(A) submit additional nominations and inserting additional nominations from the Assessment Board or each organization described in paragraph (1)(A); and
 (ii)by striking such organization and inserting the Assessment Board; and (5)in subsection (e)(1)—
 (A)in subparagraph (A)— (i)by inserting in consultation with the Commissioner for Education Statistics, before select;
 (ii)by inserting and grades or ages before to be; and (iii)by inserting , and determine the year in which such assessments will be conducted after assessed;
 (B)in subparagraph (D), by inserting school leaders, after teachers,; (C)in subparagraph (E), by striking design and inserting provide input on;
 (D)by striking and at the end of subparagraph (I); (E)by redesignating subparagraph (J) as subparagraph (K);
 (F)by inserting after subparagraph (I), the following:  (J)provide input to the Director on annual budget requests for the National Assessment of Educational Progress; and; 
 (G)in subparagraph (K), as redesignated by subparagraph (E)— (i)by striking plan and execute the initial public release of; and
 (ii)by inserting release the initial before National; and (H)in the matter following subparagraph (K), as redesignated by subparagraph (E), by striking subparagraph (J) and inserting subparagraph (K).
 303.National assessment of educational progressSection 303 (20 U.S.C. 9622) is amended— (1)in subsection (a), by striking with the advice of the Assessment Board established under section 302 and inserting in a manner consistent with accepted professional standards and the policies set forth by the Assessment Board under section 302(a);
 (2)in subsection (b)— (A)in paragraph (2)—
 (i)in subparagraph (D), by inserting and consistent with section 302(e)(1)(A) after resources allow; (ii)in subparagraph (G)—
 (I)by striking limited English proficiency and inserting English learner status; and (II)by striking and at the end of subparagraph (G);
 (iii)in subparagraph (H), by striking the period at the end and inserting ; and; and (iv)by adding at the end the following:
							
 (I)determine, after taking into account section 302(e)(1)(I), the content of initial and subsequent reports of all assessments authorized under this section and ensure that such reports are valid and reliable.; and
 (B)in paragraph (5)(C), by striking limited English proficiency and inserting English learner status; (3)in subsection (c)(2)—
 (A)in subparagraph (B), by striking of Education after Secretary; and (B)in subparagraph (D)—
 (i)by striking Chairman of the House before Committee on Education; (ii)by inserting of the House of Representatives after Workforce;
 (iii)by striking Chairman of the Senate before Committee on Health; and (iv)by inserting of the Senate after Pensions;
 (4)in subsection (d)(1), by inserting before the period, the following: , except as required under section 1112(b)(1)(F) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6312(b)(1)(F));
 (5)in subsection (e)— (A)in paragraph (1), by striking or age; and
 (B)in paragraph (2)— (i)in subparagraph (A)—
 (I)by striking shall and all that follows through be and insert shall be; (II)by redesignating subclauses (I) and (II) as clauses (i) and (ii), respectively (and by moving the margins 2 ems to the left); and
 (III)in clause (ii), as redesignated by subclause (II), by striking , or the age of the students, as the case may be; (ii)in subparagraph (B)—
 (I)by striking After the determinations described in subparagraph (A), devising and inserting The Assessment Board shall, in making the determination described in subparagraph (A), use; and (II)by inserting , providing for the active participation of teachers, school leaders, curriculum specialists, local school administrators, parents, and concerned members of the general public after approach; and
 (iii)in subparagraph (D), by inserting Assessment before Board; and (6)in subsection (g)(2)—
 (A)in the heading, by striking affairs and inserting education; and (B)by striking Affairs and inserting Education.
 304.DefinitionsSection 304 (20 U.S.C. 9623) is amended by striking paragraphs (1) and (2) and inserting the following:
				
 (1)In generalThe terms elementary school, local educational agency, and secondary school have the meanings given those terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (2)DirectorThe term Director means the Director of the Institute of Education Sciences. (3)School leaderThe term school leader has the meaning given the term in section 102.
 (4)SecretaryThe term Secretary means the Secretary of Education. (5)StateThe term State means each of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico..
 305.Authorization of appropriationsSection 305(a) (20 U.S.C. 9624(a)) is amended to read as follows:  (a)In generalThere are authorized to be appropriated—
 (1)for fiscal year 2016— (A)$8,235,000 to carry out section 302 (relating to the National Assessment Governing Board); and
 (B)$129,000,000 to carry out section 303 (relating to the National Assessment of Educational Progress);
 (2)for fiscal year 2017— (A)$8,424,405 to carry out section 302 (relating to the National Assessment Governing Board); and
 (B)$131,967,000 to carry out section 303 (relating to the National Assessment of Educational Progress);
 (3)for fiscal year 2018— (A)$8,618,166 to carry out section 302 (relating to the National Assessment Governing Board); and
 (B)$135,002,241 to carry out section 303 (relating to the National Assessment of Educational Progress);
 (4)for fiscal year 2019— (A)$8,816,384 to carry out section 302 (relating to the National Assessment Governing Board); and
 (B)$138,107,293 to carry out section 303 (relating to the National Assessment of Educational Progress);
 (5)for fiscal year 2020— (A)$9,019,161 to carry out section 302 (relating to the National Assessment Governing Board); and
 (B)$141,283,760 to carry out section 303 (relating to the National Assessment of Educational Progress); and
 (6)for fiscal year 2021— (A)$9,184,183 to carry out section 302 (relating to the National Assessment Governing Board); and
 (B)$143,868,805 to carry out section 303 (relating to the National Assessment of Educational Progress)..
			IVEVALUATION PLAN
			401.Research and evaluation
 (a)In generalThe Institute of Education Sciences shall be the primary entity for conducting research on and evaluations of Federal education programs within the Department of Education to ensure the rigor and independence of such research and evaluation.
				(b)Flexible authority
 (1)ReservationNotwithstanding any other provision of law in the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) related to evaluation, the Secretary of Education, in consultation with the Director of the Institute of Education Sciences—
 (A)may, for purposes of carrying out the activities described in paragraph (2)(B)— (i)reserve not more than 0.5 percent of the total amount of funds appropriated for each program authorized under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), other than part A of title I of such Act (20 U.S.C. 6311 et seq.) and section 1501 of such Act (20 U.S.C. 6491); and
 (ii)reserve, in the manner described in subparagraph (B), an amount equal to not more than 0.1 percent of the total amount of funds appropriated for—
 (I)part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.); and
 (II)section 1501 of such Act (20 U.S.C. 6491); and (B)in reserving the amount described in subparagraph (A)(ii)—
 (i)shall reserve not more than the total amount of funds appropriated for section 1501 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6491); and
 (ii)may, in a case in which the total amount of funds appropriated for such section 1501 (20 U.S.C. 6491) is less than the amount described in subparagraph (A)(ii), reserve the amount of funds appropriated for part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) that is needed for the sum of the total amount of funds appropriated for such section 1501 (20 U.S.C. 6491) and such amount of funds appropriated for such part A of title I (20 U.S.C. 6311 et seq.) to equal the amount described in subparagraph (A)(ii).
 (2)Authorized activitiesIf funds are reserved under paragraph (1)— (A)neither the Secretary of Education nor the Director of the Institute of Education Sciences shall—
 (i)carry out evaluations under section 1501 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6491); or
 (ii)reserve funds for evaluation activities under section 3111(c)(1)(C) of such Act (20 U.S.C. 6821(c)(1)(C)); and
 (B)the Secretary of Education, in consultation with the Director of the Institute of Education Sciences—
 (i)shall use the funds reserved under paragraph (1) to carry out high-quality evaluations (consistent with the requirements of section 173(a) of the Education Sciences Reform Act of 2002 (20 U.S.C. 9563(a)), as amended by this Act, and the evaluation plan described in subsection (c) of this section) of programs authorized under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.); and
 (ii)may use the funds reserved under paragraph (1) to— (I)increase the usefulness of the evaluations conducted under clause (i) to promote continuous improvement of programs under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.); or
 (II)assist grantees of such programs in collecting and analyzing data and other activities related to conducting high-quality evaluations under clause (i).
 (3)DisseminationThe Secretary of Education or the Director of the Institute of Education Sciences shall disseminate evaluation findings, consistent with section 114(j) of the Education Sciences Reform Act of 2002 (20 U.S.C. 9514(j)), as amended by this Act, of evaluations carried out under paragraph (2)(B)(i).
 (4)ConsolidationThe Secretary of Education, in consultation with the Director of the Institute of Education Sciences—
 (A)may consolidate the funds reserved under paragraph (1) for purposes of carrying out the activities under paragraph (2)(B); and
 (B)shall not be required to evaluate under paragraph (2)(B)(i) each program authorized under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) each year.
 (c)Evaluation planThe Director of the Institute of Education Sciences, in consultation with the Secretary of Education, shall, on a biennial basis, develop, submit to Congress, and make publicly available an evaluation plan, that—
 (1)describes the specific activities that will be carried out under subsection (b)(2)(B) for the 2-year period applicable to the plan, and the timelines of such activities;
 (2)contains the results of the activities carried out under subsection (b)(2)(B) for the most recent 2-year period; and
 (3)describes how programs authorized under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) will be regularly evaluated.
 (d)Rule of constructionNothing in this section shall be construed to affect section 173(b) of the Education Sciences Reform Act of 2002 (20 U.S.C. 9563(b)), as amended by this Act.
				Passed the Senate December 17, 2015.Julie E. Adams,Secretary
